Exhibit 10.1

 



AMESITE INC.

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is entered into as of the date set forth
on the signature page hereto by and between Amesite Inc. (the “Company”) and the
individual or entity named in the signature page hereto (“Consultant”). The
Company desires to retain Consultant as an independent contractor to perform
consulting services for the Company, and Consultant is willing to perform such
services, on the terms described below. In consideration of the mutual promises
contained herein, the parties agree as follows:

1.       Services and Compensation. Consultant agrees to perform for the Company
the services described in Exhibit A (the “Services”), and the Company agrees to
pay Consultant the compensation described in Exhibit A in exchange for
Consultant’s performance of the Services.

2.       Confidentiality.

        A.      Definition. “Confidential Information” means any non-public
information that relates to the actual or anticipated business or research and
development of the Company, including, but not limited to, the Company’s
technical data and trade secrets. Specifically, Confidential Information
includes, but is not limited to, research, product plans and other non-public
information regarding Company’s products, services, and markets, customer lists
and customers (including, but not limited to, those customers of the Company on
whom Consultant may call or with whom Consultant may become acquainted during
the term of this Agreement), software, developments, inventions, processes,
formulas, technology, designs, drawing, engineering, hardware configuration
information, marketing, finances or other business information; provided,
however, Confidential Information does not include information that (i) is known
to Consultant at the time of disclosure to Consultant by the Company as
evidenced by written records of Consultant, (ii) has become publicly known and
made generally available through no wrongful act of Consultant or (iii) has been
rightfully received by Consultant from a third party who is authorized to make
such disclosure.

B.      Nonuse and Nondisclosure. Consultant will not, during or subsequent to
the term of this Agreement, (i) use the Confidential Information for any purpose
whatsoever other than the performance of the Services on behalf of the Company
or (ii) disclose the Confidential Information to any third party. Consultant
agrees that all Confidential Information will remain the sole property of the
Company. Consultant also agrees to take all reasonable precautions to prevent
any unauthorized disclosure of such Confidential Information. Without the
Company’s prior written approval, not to be unreasonably withheld, Consultant
will not directly or indirectly disclose to anyone the existence of this
Agreement or the fact that Consultant has this arrangement with the Company.

C.      Former Client or Employer Confidential Information. Consultant agrees
that Consultant will not, during the term of this Agreement, improperly use or
disclose any proprietary information or trade secrets of any former or current
employer or client of Consultant or other person or entity with which Consultant
has an agreement or duty to keep in confidence such information acquired by
Consultant, if any. Consultant also agrees that Consultant will not bring onto
the Company’s premises any unpublished document, trade secrets, or proprietary
information belonging to any such employer, person or entity unless consented to
in writing by such employer, person or entity.

D.     Third Party Confidential Information. Consultant acknowledges that the
Company has received and in the future may receive from third parties
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that, during the term of this
Agreement and thereafter, Consultant owes the Company and such third parties a
duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out the Services for the Company consistent
with the Company’s agreement with such third party.



CONFIDENTIAL

  

 



E.      Return of Materials. Upon the termination of this Agreement, or upon
Company’s earlier request, Consultant will deliver to the Company all of the
Company’s property, including but not limited to all electronically stored
information and passwords to access such property, or Confidential Information
that Consultant may have in Consultant’s possession or control.

F.      Immunity From Liability for Certain Confidential Disclosures. Consultant
acknowledges, agrees, and understands that (i) nothing in this Agreement
prohibits Consultant from reporting to any governmental authority or attorney
information concerning suspected violations of law or regulation, provided that
Consultant does so consistent with 18 U.S.C. 1833, and (ii) Consultant may
disclose trade secret information to a government official or to an attorney and
use it in certain court proceedings without fear of prosecution or liability,
provided that Consultant does so consistent with 18 U.S.C. 1833.

3.       Ownership.

A.     Assignment. Consultant agrees that all copyrightable material, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and trade secrets conceived, discovered, developed or reduced to practice by
Consultant during the term of this Agreement, solely or in collaboration with
others, that relate in any manner to any Services to be performed by Consultant
under this Agreement (collectively, “Inventions”), are the sole property of the
Company. All Inventions that Consultant conceives, reduces to practice, develops
or has developed (in whole or in part, either alone or jointly with others)
shall be the sole property of the Company and its assigns to the maximum extent
permitted by law (and to the fullest extent permitted by law shall be deemed
“works made for hire”). Consultant also agrees to irrevocably assign (or cause
to be irrevocably assigned) and hereby irrevocably assigns to the Company all
right, title and interest in all Inventions and any copyrights, patents,
trademarks, trade secrets, mask work rights, moral rights and intellectual
property and other rights (“Intellectual Property Rights”) relating to all
Inventions.

B.      Further Assurances. Consultant shall take all steps that may be
necessary to assist Company, or its designee, at the Company’s expense, in every
proper way to complete the transfer of and secure the Company’s rights in the
Inventions and Intellectual Property Rights in any and all countries, including
by making the disclosure to the Company of all pertinent information and data
with respect to all Inventions, and executing all applications, specifications,
oaths, assignments and all other instruments that the Company may deem necessary
in order to apply for and obtain such rights and in order to assign and convey
to the Company, its successors, assigns and nominees the sole and exclusive
right, title and interest in and to all Inventions, and any Intellectual
Property Rights relating to all Inventions. Consultant also agrees that
Consultant’s obligation to execute or cause to be executed any such instrument
or papers shall continue after the termination of this Agreement.

C.      Pre-Existing Materials. Subject to Section 3A, Consultant agrees that
if, in the course of performing the Services, Consultant incorporates into any
Invention developed under this Agreement any pre-existing invention,
improvement, development, concept, discovery or other proprietary information
owned by Consultant or in which Consultant has an interest, (i) Consultant will
inform Company, in writing before incorporating such invention, improvement,
development, concept, discovery or other proprietary information into any
Invention, and (ii) the Company is hereby granted a nonexclusive, royalty-free,
perpetual, irrevocable, worldwide license to make, have made, modify, use and
sell such item as part of or in connection with such Invention. Consultant will
not incorporate any invention, improvement, development, concept, discovery or
other proprietary information owned by any third party into any Invention
without Company’s prior written permission.

 

CONFIDENTIAL

 -2- 

 



D.     Attorney-in-Fact. Consultant agrees that, if the Company is unable
because of Consultant’s unavailability, dissolution, mental or physical
incapacity, or for any other reason, to secure Consultant’s signature for the
purpose of applying for or pursuing any application for any United States or
foreign patents or mask work or copyright registrations covering the Inventions
assigned to the Company in Section 3A, then Consultant hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Consultant’s agent and attorney-in-fact, to act for and on Consultant’s
behalf to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyright and
mask work registrations with the same legal force and effect as if executed by
Consultant.

4.       Conflicting Obligations.

A.     Conflicts. Consultant certifies that Consultant has no outstanding
agreement or obligation that is in conflict with any of the provisions of this
Agreement or that would preclude Consultant from complying with the provisions
of this Agreement. Consultant will not enter into any such conflicting agreement
during the term of this Agreement. Consultant’s violation of this Section 4A
will be considered a material breach under Section 6B.

B.      Substantially Similar Designs. In view of Consultant’s access to the
Company’s trade secrets and proprietary know-how, Consultant agrees that
Consultant will not, without Company’s prior written approval, design identical
or substantially similar designs as those developed under this Agreement for any
third party during the term of this Agreement and for a period of 12 months
after the termination of this Agreement. Consultant acknowledges that the
obligations in this Section 4 are ancillary to Consultant’s nondisclosure
obligations under Section 2.

5.       Reports. Consultant also agrees that Consultant will, from time to time
during the term of this Agreement or any extension thereof, keep the Company
advised as to Consultant’s progress in performing the Services under this
Agreement. Consultant further agrees that Consultant will, as requested by the
Company, prepare written reports with respect to such progress. The Company and
Consultant agree that the time required to prepare such written reports will be
considered time devoted to the performance of the Services.

6.       Term and Termination.

A.     Term. The term of this Agreement will begin on the date of this Agreement
and will continue until the earlier of (i) final completion of the Services or
(ii) termination as provided in Section 6B.

B.      Termination. Either party may terminate this Agreement upon 21 days’
prior written notice of such termination pursuant to Section 11F of this
Agreement. In addition, the Company may terminate this Agreement immediately and
without prior notice if Consultant refuses to or is unable to perform the
Services or is in breach of any material provision of this Agreement. Company
may terminate this Agreement with immediate effectiveness if the background
check for Consultant is not satisfactory.

C.      Survival. Upon termination of this Agreement, all rights and duties of
the Company and Consultant toward each other shall cease except:

(i)                 The Company will pay, within 30 days after the effective
date of termination, all amounts owing to Consultant for Services completed and
accepted by the Company prior to the termination date and related expenses, if
any, submitted in accordance with the Company’s policies and in accordance with
the provisions of Section 1 of this Agreement; and

 

 

CONFIDENTIAL

 -3- 

 



(ii)               Section 2 (Confidentiality), Section 3 (Ownership), Section 4
(Conflicting Obligations), Section 7 (Independent Contractor; Benefits),
Section 8 (Indemnification), Section 9 (Nonsolicitation) and Section 10
(Arbitration and Equitable Relief) will survive termination of this Agreement.

7.       Independent Contractor; Benefits.

A.     Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Consultant represents that Consultant has the qualifications and
ability to perform the Services in a professional manner, without the advice,
control, or supervision of Company. Consultant shall be solely responsible for
the professional performance of the Services, and shall receive no direction or
control from Company. Consultant shall have sole discretion and control of
Consultant’s services and the manner in which performed. Nothing in this
Agreement shall in any way be construed to constitute Consultant as an agent,
employee or representative of the Company, except that Consultant is authorized
to represent the Company with outside financial service providers in order to
perform the Services, and as otherwise authorized by the CEO. Without limiting
the generality of the foregoing, Consultant is not authorized to bind the
Company to any liability or obligation or to represent that Consultant has any
such authority except as described in the foregoing sentence. Consultant agrees
to furnish (or reimburse the Company for) all tools and materials necessary to
accomplish this Agreement and shall incur all expenses associated with
performance, except as expressly provided in Exhibit A. Consultant acknowledges
and agrees that Consultant is obligated to report as income all compensation
received by Consultant pursuant to this Agreement. Consultant agrees to and
acknowledges the obligation to pay all self-employment and other taxes on such
income.

B.      Benefits. The Company and Consultant agree that Consultant will receive
no Company-sponsored benefits from the Company. If Consultant is reclassified by
a state or federal agency or court as Company’s employee, Consultant will become
a reclassified employee and will receive no benefits from the Company, except
those mandated by state or federal law, even if by the terms of the Company’s
benefit plans or programs of the Company in effect at the time of such
reclassification, Consultant would otherwise be eligible for such benefits.

8.       Indemnification. Consultant agrees to indemnify and hold harmless the
Company and its directors, officers and employees from and against all taxes,
losses, damages, liabilities, costs and expenses, including attorneys’ fees and
other legal expenses, arising directly or indirectly from or in connection with
(A) any grossly negligent, reckless or intentionally wrongful act of Consultant
or Consultant’s assistants, employees or agents, (B)  any breach by the
Consultant or Consultant’s assistants, employees or agents of any of the
covenants contained in this Agreement, (C) any knowing, willful or reckless
failure of Consultant to perform the Services in accordance with all applicable
laws, rules and regulations, or (D) any violation or claimed violation of a
third party’s rights resulting in whole or in part from the Company’s use of the
work product of Consultant under this Agreement.

Indemnification of Consultant by Company. At all times during the term of
Consultant’s service the Company will maintain a policy of executive liability
and corporate securities liability insurance that extends coverage to appointed
officers including Consultant. Company shall indemnify, defend, and hold
harmless Consultant for any claim or liability arising out of the performance of
Consultant's Services, except those that arise from Consultant's willful
misconduct or gross negligence, to the fullest extent, and subject to the
limitations, of the General Corporation Law of the State of Delaware. This
provision survives termination or expiration of this Agreement, with Company
continuing to indemnify Consultant.

 

 

CONFIDENTIAL

 -4- 

 

Limitation of Consultant Liability. Company agrees to limit any and all
liability or claim for damages, cost of defense, or expense it seeks against
Consultant to a sum not to exceed the cash compensation actually realized by
Consultant under this Agreement, arising from any breach, error, omission or
negligence by Consultant in the course of performing services under the
Agreement. Notwithstanding anything else herein, in no event will Consultant be
responsible for lost profits, lost revenues, or consequential, incidental or
special damages. This provision survives termination or expiration of this
Agreement, with Company continuing to limit liability.

9.       Nonsolicitation. From the date of this Agreement until 12 months after
the termination of this Agreement (the “Restricted Period”), Consultant will
not, without the Company’s prior written consent, directly or indirectly,
solicit or encourage any employee or contractor of the Company or its affiliates
to terminate employment with, or cease providing services to, the Company or its
affiliates. During the Restricted Period, Consultant will not, whether for
Consultant’s own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with any
person who is or during the period of Consultant’s engagement by the Company was
a partner, supplier, customer or client of the Company or its affiliates.

10.   Arbitration and Equitable Relief.

A.     Arbitration. In consideration of Consultant’s rights under this
Agreement, the Company’s promise to arbitrate disputes under this Agreement, and
the receipt of compensation paid to Consultant by the Company, at present and in
the future, Consultant HEREBY WAIVES CONSULTANT’S RIGHT TO A TRIAL BEFORE A
JUDGE OR JURY AND agrees that any and all controversies, claims, or disputes
with anyone (including the Company and any employee, officer, director,
shareholder or benefit plan of the Company in its capacity as such or
otherwise), whether brought on an individual, group, or class basis, arising out
of, relating to, or resulting from Consultant’s performance of the Services
under this Agreement or the termination of this Agreement, including any breach
of this Agreement, shall be subject to binding arbitration under the Rules of
the AMERICAN Arbitration ASSOCIATION.

B.      Procedure. Consultant agrees that any arbitration will be administered
by the American Arbitration Association (“AAA”), and that the neutral arbitrator
will be selected in a manner consistent with AAA’s National Rules for the
Resolution of Employment Disputes. Consultant agrees that the arbitrator shall
have the power to decide any motions brought by any party to the arbitration,
including motions for summary judgment and/or adjudication, motions to dismiss
and demurrers, and motions for class certification, prior to any arbitration
hearing. Consultant also agrees that the arbitrator shall have the power to
award any remedies available under applicable law, and that the arbitrator shall
award attorneys’ fees and costs to the prevailing party except as prohibited by
law. Consultant understands that the Company will pay for any administrative or
hearing fees charged by the arbitrator or AAA, except that Consultant shall pay
the first $125.00 of any filing fees associated with any arbitration Consultant
initiates. Consultant agrees that the arbitrator shall administer and conduct
any arbitration in a manner consistent with the Rules and that to the extent
that the AAA’s National Rules for the Resolution of Employment Disputes conflict
with the Rules, the Rules shall take precedence. Consultant agrees that the
decision of the arbitrator shall be in writing.

 

 

CONFIDENTIAL

 -5- 

 



C.      Remedy. Except as provided by the Rules, LAW, and this Agreement,
arbitration shall be the sole, exclusive and final remedy for any dispute
between the Company and Consultant. Accordingly, except as provided for by the
Rules, LAW, and this Agreement, neither the Company nor Consultant will be
permitted to pursue court action regarding claims that are subject to
arbitration. Notwithstanding, the arbitrator will not have the authority to
disregard or refuse to enforce any lawful Company policy, and the arbitrator
shall not order or require the Company to adopt a policy not otherwise required
by law.

D.     Availability of Injunctive Relief. CONSULTANT agreeS that EITHER THE
COMPANY or consultant may petition a court for provisional relief, including
injunctive relief, as permitted by the Rules, including, but not limited to,
where either THE COMPANY or consultant alleges or claims a violation of this
Agreement between Consultant and the Company or any other agreement regarding
trade secrets, confidential information, nonsolicitation or Labor Code §2870.
CONSULTANT understandS that any breach or threatened breach of such an agreement
(INCLUDING THIS AGREEMENT) will cause irreparable injury and that money damages
will not provide an adequate remedy therefor, and both CONSULTANT AND THE
COMPANY hereby consent to the issuance of an injunction.

E.      Administrative Relief. Consultant understands that this Agreement does
not prohibit Consultant from pursuing an administrative claim with a local,
state or federal administrative body such as the Department of Fair Employment
and Housing, the Equal Employment Opportunity Commission or the workers’
compensation board. This Agreement does, however, preclude Consultant from
pursuing court action regarding any such claim.

11.   Miscellaneous.

A.     Voluntary Nature of Agreement. Consultant acknowledges and agrees that
Consultant is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Consultant further acknowledges
and agrees that Consultant has carefully read this Agreement and that Consultant
has asked any questions needed for Consultant to understand the terms,
consequences and binding effect of this Agreement and fully understands it,
including that Consultant is waiving the right to a jury trial. Finally,
Consultant agrees that Consultant has been provided an opportunity to seek the
advice of an attorney of its choice before signing this Agreement.

B.      Governing Law. This Agreement shall be governed by the laws of Michigan
without regard to Michigan’s conflicts of law rules.

C.      Assignability. Except as otherwise provided in this Agreement,
Consultant may not sell, assign or delegate any rights or obligations under this
Agreement.

D.     Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior written and oral agreements between the parties regarding the subject
matter of this Agreement. For avoidance of doubt, this Agreement covers all
prior consulting services provided by Consultant to the Company.

 

 

CONFIDENTIAL

 -6- 

 



E.      Headings. Headings are used in this Agreement for reference only and
shall not be considered when interpreting this Agreement.

F.      Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
or delivered (i) when delivered personally or by commercial messenger or courier
service, (ii) three business days after mailing if mailed by U.S. registered or
certified mail (return receipt requested), or (iii) when sent by facsimile or
e-mail if sent during normal business hours and on the next business day if sent
after normal business hours, in each case with confirmation of transmission by
the transmitting equipment, to the party at the party’s contact information
written below or at such other address as the party may have previously
specified by like notice.

(i)If to the Company, to:   Amesite Inc.   205 E. Washington St., Suite B   Ann
Arbor, MI 48104   Attention: Chief Executive Officer



(ii)   If to Consultant, to the address for notice on the signature page
to this Agreement or, if no such address is provided, to the last address of
Consultant provided by Consultant to the Company.

G.     Attorneys’ Fees. In any arbitration or court action at law or equity that
is brought by one of the parties to this Agreement to enforce or interpret the
provisions of this Agreement, the prevailing party will be entitled to
reasonable attorneys’ fees, in addition to any other relief to which that party
may be entitled.

H.     Severability. If any provision of this Agreement is found to be illegal
or unenforceable, then it shall be severed, and the other provisions shall
remain effective and enforceable to the greatest extent permitted by law.

I.        Signatures. This Agreement may be signed in two counterparts, each of
which shall be deemed an original, with the same force and effectiveness as
though executed in a single document. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

[Signature pages follow]

 

CONFIDENTIAL

 -7- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of August 13, 2018.



CONSULTANT   AMESITE INC.       BDW CONSULTING, LLC         Sign: /s/ Benjamin
D. Williams   Sign: /s/ Ann Marie Sastry Name: Benjamin D. Williams   Name: Ann
Marie Sastry Title: Principal   Title: Chair, President and CEO       Address
for Notice:           3984 Michael Rd S     Ann Arbor, MI 48103     E-mail:
bendwill@comcast.net          



CONFIDENTIAL

 -8- 

 

EXHIBIT A

Services and Compensation

1.       Contact. Consultant’s principal Company contact shall be Ann Marie
Sastry, CEO.

2.       Services. The Services shall include, but shall not be limited to, the
services normally provided by a Chief Financial Officer (“CFO”), and including
Benjamin D. Williams serving as CFO of Company commencing upon a date in August,
2018 mutually confirmed in writing by Mr. Williams and Company’s CEO. Consultant
is responsible for directing the fiscal functions of the Company in accordance
with generally accepted accounting principles issued by the Financial Accounting
Standards Board, the Securities and Exchange Commission, and other regulatory
and advisory organizations and in accordance with financial management
techniques and practices appropriate within the industry. Consultant will also
be responsible for directing the filings of 10-K, 10-Q, 8-K, and Forms 3, 4, and
5, among others, and coordinating activities with the Audit Committee and Board
Members. All Services shall be performed by Benjamin Williams unless otherwise
agreed with CEO. The Company shall provide Consultant with access to
information, employees, systems as reasonably necessary to enable performance of
the Services.

Other Functions of the Consultant include:

1.       Process implementation for financial management, to include:

 - treasury plan (ladder of cd's or other safe investment vehicle); 

 - proper function of the finance team (internal staff, outside accountants,
audit team)

- 100% on time finance meetings and adherence to internal controls, reviewed
weekly

2.       100% on time closing of fully reviewed monthly financials

3.       Completion of audit no later than August 1 in each FY (subject to
suitable staffing by auditors.)

4.       Cap table monitoring / management with inputs from Legal, reporting on
pool and issuances into weekly financial meetings, and oversight of IR
information including web-based information as developed by a third-party
consultant

5.       Plan, develop, organize, implement, direct and evaluate the Company’s
fiscal function and performance.

6.       Evaluate and advise on the impact of long range planning, introduction
of new programs/strategies and regulatory action.

7.       Develop credibility for the finance group by providing timely and
accurate analysis of budgets, financial reports and financial trends in order to
assist the CEO/President, the Board and other senior executives in performing
their responsibilities.

8.       Enhance and/or develop, implement and enforce policies and procedures
of the organization by way of systems that will improve the overall operation
and effectiveness of the corporation.

9.       Provide technical financial advice and knowledge to others within the
financial discipline.

 

 

CONFIDENTIAL

 -9- 

 

 

10.   Optimize the handling of bank and deposit relationships and initiate
appropriate strategies to enhance cash position.

11.   Develop a reliable cash flow projection process and reporting mechanism
that includes minimum cash threshold to meet operating needs.

12.   Be an advisor from the financial perspective on any contracts into which
the Company may enter.

13.   Responsible for supervision of controller and all employees or consultants
in the accounting and finance department.

3.       Compensation.

A.   The Company will pay Consultant a monthly retainer of $5000.00 per month in
performance of his services

B.   The Company will reimburse Consultant for all reasonable expenses incurred
by Consultant in performing the Services pursuant to this Agreement, if
Consultant receives written consent from an authorized agent of the Company
prior to incurring such expenses and submits receipts for such expenses to the
Company in accordance with Company policy.

C.   By the 25th of each month, Consultant shall submit to the Company a written
invoice for Services and expenses, and such statement shall be subject to the
approval of the contact person listed above or other designated agent of the
Company. Payment terms are Net 10 days.

 

 

CONFIDENTIAL

 -10- 

 



This Exhibit A is accepted and agreed as of August 13, 2018.

CONSULTANT   AMESITE INC.       BDW CONSULTING, LLC           Sign: /s/ Benjamin
D. Williams   Sign: /s/ Ann Marie Sastry Name: Benjamin D. Williams   Name: Ann
Marie Sastry Title: Principal   Title: Chair, President and CEO            

 

CONFIDENTIAL

 -11- 



